UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1162



MAVIS P. SQUIRE,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA, DEPARTMENT OF SOCIAL
SERVICES; COMMONWEALTH OF VIRGINIA, CHILD
SUPPORT ENFORCEMENT; MICHAEL EVANS, Director,
Richmond Department of Social Services,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-911-3)


Submitted:   May 1, 1997                      Decided:   May 8, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mavis P. Squire, Appellant Pro Se. Craig Matthew Burshem, Assis-
tant Attorney General, Richmond, Virginia; Keith Allen May, CITY
ATTORNEY'S OFFICE, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lees' motion to dismiss Appellant's complaint for failure to state

a claim. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Squire v. Virginia, No. CA-96-911-
3 (E.D. Va. Jan. 13, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2